DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a video testing system comprising:
a video source configured to generate a plurality of video signals, each video signal of the plurality of video signals associated with a respective evaluation algorithm;
a video input interface coupled by a cable to one or more video output interfaces of a customer premise equipment (CPE) device and configured to receive a signal from the CPE device; and
a processor in communication with the video source and the video input interface and configured:
to cause the video source to sequentially provide the plurality of video signals to an input of the CPE device, wherein a first one of the plurality of video signals provided to the input of the CPE device is configured to stress test the CPE device by increasing or maximizing video processing required to be performed by the CPE device,
to cause the video input interface to receive the signal from the CPE device, and to generate a test result,
to sequentially execute the evaluation algorithms associated with the plurality of video signals, by comparing the plurality of video signals with the signals received from the CPE device, and
to remove the CPE device from further testing in response to the evaluation algorithm associated with the first one of the plurality of video signals indicating marginal performance by the CPE device.
Oakes et al. (US 2009/0013372), Le et al. (US 2009/0089854), Casey et al. (US 2014/0181849), Reidhead et al. (US 2003/0149991), and Van Horne (US 6957169) are the closest prior art relating to the Applicant's claimed invention. 
Oakes discloses methods, systems, and apparatus, including computer program products, for analyzing video signals. An apparatus includes a video interface operable to receive a video signal, a network interface operable to receive a test parameter from a network source, and a processor operable to couple to the video interface and the network interface and to perform a test on a video signal received from the video interface in accordance with the test parameter
Le discloses arrangement and method for managing set-top boxes used by customers of a content service provider includes at least one automated tester each arranged to couple to set-top boxes and subject each set-top box to a series of automated tests to determine whether each set-top box is functioning properly or requires subsequent repair, and a processor unit coupled to each automated tester for receiving test results therefrom and monitoring testing of set-top boxes via the 
Reidhead discloses a switch router and one or more gateways incorporating a diagnostic and calibration system that performs RF characterization of an underlying cable plant. The switch router is connected at a point of insertion or point of distribution and each gateway is located downstream, such as at corresponding subscriber locations. The switch router and each gateway sends a test signal with known characteristics and power level, and the receiving device determines noise level and power loss for the corresponding downstream and upstream channel pair. The power loss information is used to calibrate the power level of the transmitters. The noise levels are used to determine if the selected modulation schemes employed for normal communications is realizable. A frequency analysis, such as FFT or the like, is performed on the upstream test signal spectrum to derive valuable frequency information for the upstream channel or the entire upstream bandwidth.

The prior art do not disclose or render obvious the amended features.

With respect to claim 10, the prior art of record fails to disclose singly or incombination or render obvious a video testing method comprising:
connecting one or more video output interfaces of a customer premise equipment (CPE) device to 4 video input interface of a video testing system using a cable;
sequentially providing a plurality of video signals to an input of the CPE device, wherein each video signal of the plurality of video signals is associated with a respective evaluation algorithm and wherein a first one of the plurality of video signals is configured to stress test the CPE device by increasing or maximizing video processing required to be performed by the CPE device:
sequentially executing the evaluation algorithms associated with the plurality of video signals, wherein executing the evaluation algorithms comprises comparing the selected plurality of video signals with signals generated by the CPE device; and
removing the CPE device from further testing in response to the evaluation algorithm associated with the first one of the plurality of video signals indicating marginal performance by the CPE device.
Oakes et al. (US 2009/0013372), Le et al. (US 2009/0089854), Casey et al. (US 2014/0181849), Reidhead et al. (US 2003/0149991), and Van Horne (US 6957169) are the closest prior art relating to the Applicant's claimed invention. 
Oakes discloses methods, systems, and apparatus, including computer program products, for analyzing video signals. An apparatus includes a video interface operable to receive a video signal, a network interface operable to receive a test parameter from a network source, and a processor operable to couple to the video interface and the network interface and to perform a test on a video signal received from the video interface in accordance with the test parameter
Le discloses arrangement and method for managing set-top boxes used by customers of a content service provider includes at least one automated tester each arranged to couple to set-top boxes and subject each set-top box to a series of automated tests to determine whether each set-top box is functioning properly or requires subsequent repair, and a processor unit coupled to each automated tester for receiving test results therefrom and monitoring testing of set-top boxes via the automated tester(s). Each automated tester is located at a testing facility maintained by the content service provider. A database stores the test results from the automated tester(s) and enables generation of customized reports about the set-top boxes tested by the automated tester(s). A billing system is coupled to each automated tester and to the processor unit and coordinates invoicing for testing performed by the automated 
Reidhead discloses a switch router and one or more gateways incorporating a diagnostic and calibration system that performs RF characterization of an underlying cable plant. The switch router is connected at a point of insertion or point of distribution and each gateway is located downstream, such as at corresponding subscriber locations. The switch router and each gateway sends a test signal with known characteristics and power level, and the receiving device determines noise level and power loss for the corresponding downstream and upstream channel pair. The power loss information is used to calibrate the power level of the transmitters. The noise levels are used to determine if the selected modulation schemes employed for normal communications is realizable. A frequency analysis, such as FFT or the like, is performed on the upstream test signal spectrum to derive valuable frequency information for the upstream channel or the entire upstream bandwidth.
Van Horne discloses a method optimizes the performance of multiple communication links in a data telecommunication system that has two or more remote units and a central unit. Each remote is coupled to the central unit through a communication link. A Signal to Noise Ratio (SNR) value is measured for each communication link at the central unit. The transmission power level of the remote unit 
The prior art do not disclose or render obvious the amended features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9419678 B2	Vallestad; Anne et al.
US 20090290623 A1	Gray; Carl Thomas et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/16/2021